[Cite as Columbus Bar Assn. v. Householder, 138 Ohio St. 3d 1251, 2014-Ohio-782.]




                   COLUMBUS BAR ASSOCIATION v. HOUSEHOLDER.
       [Cite as Columbus Bar Assn. v. Householder, 138 Ohio St. 3d 1251,
                                   2014-Ohio-782.]
    (No. 2014-0138—Submitted February 28, 2014—Decided March 4, 2014.)
                           ON CERTIFICATION OF DEFAULT.
                               ____________________
        {¶ 1} On January 27, 2014, and pursuant to Gov.Bar R. V(6a)(A), the
Board of Commissioners on Grievances and Discipline filed with this court a
certification of default, alleging that respondent, David Householder, failed to file
an answer to a formal complaint pending before the board. Respondent did not
file a response.
        {¶ 2} Upon consideration thereof and pursuant to Gov.Bar R.
V(6a)(B)(1), it is ordered and decreed that an interim default suspension is
immediately entered against David Householder, Attorney Registration No.
0059574, last known business address in Dublin, Ohio, and that the suspension is
effective as of the date of this entry.
        {¶ 3} It is further ordered that respondent immediately cease and desist
from the practice of law in any form and that he is hereby forbidden to appear on
behalf of another before any court, judge, commission, board, administrative
agency, or other public authority.
        {¶ 4} It is further ordered that effective immediately, respondent is
forbidden to counsel, advise, or prepare legal instruments for others or in any
manner perform legal services for others.
        {¶ 5} It is further ordered that respondent is hereby divested of each,
any, and all of the rights, privileges, and prerogatives customarily accorded to a
member in good standing of the legal profession of Ohio.
                              SUPREME COURT OF OHIO




       {¶ 6} It is further ordered that before entering into an employment,
contractual, or consulting relationship with any attorney or law firm, respondent
shall verify that the attorney or law firm has complied with the registration
requirements of Gov.Bar R. V(8)(G)(3). If employed pursuant to Gov.Bar R.
V(8)(G), respondent shall refrain from direct client contact except as provided in
Gov.Bar R. V(8)(G)(1) and from receiving, disbursing, or otherwise handling any
client trust funds or property.
       {¶ 7} It is further ordered that pursuant to Gov.Bar R. X(13), respondent
shall complete one credit hour of continuing legal education for each month, or
portion of a month, of the suspension. As part of the total credit hours of
continuing legal education required by Gov.Bar R. X(13), respondent shall
complete one credit hour of the instruction related to professional conduct
required by Gov.Bar R. X(3)(B) for each six months, or portion of six months, of
the suspension.
       {¶ 8} It is further ordered that respondent shall not be reinstated to the
practice of law in Ohio until (1) respondent complies with the requirements for
reinstatement set forth in the Supreme Court Rules for the Government of the Bar
of Ohio, (2) respondent complies with this and all other orders issued by this
court, (3) respondent complies with the Supreme Court Rules for the Government
of the Bar of Ohio, and (4) this court orders respondent reinstated.
       {¶ 9} It is further ordered, sua sponte, by the court that within 90 days of
the date of this order, respondent shall reimburse any amounts that have been
awarded by the Clients’ Security Fund pursuant to Gov.Bar R. VIII(7)(F). It is
further ordered, sua sponte, by the court that if, after the date of this order, the
Clients’ Security Fund awards any amount against respondent pursuant to
Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the Clients’
Security Fund within 90 days of the notice of that award.




                                         2
                                  January Term, 2014




        {¶ 10} It is further ordered that on or before 30 days from the date of this
order, respondent shall do the following:
        {¶ 11} 1. Notify all clients being represented in pending matters and any
co-counsel of respondent’s suspension and consequent disqualification to act as
an attorney after the effective date of this order and, in the absence of co-counsel,
also notify the clients to seek legal service elsewhere, calling attention to any
urgency in seeking the substitution of another attorney in respondent’s place;
        {¶ 12} 2. Regardless of any fees or expenses due, deliver to all clients
being represented in pending matters any papers or other property pertaining to
the client or notify the clients or co-counsel, if any, of a suitable time and place
where the papers or other property may be obtained, calling attention to any
urgency for obtaining such papers or other property;
        {¶ 13} 3. Refund any part of any fees or expenses paid in advance that are
unearned or not paid and account for any trust money or property in his
possession or control;
        {¶ 14} 4. Notify opposing counsel or, in the absence of counsel, the
adverse parties in pending litigation of his disqualification to act as an attorney
after the effective date of this order and file a notice of disqualification of
respondent with the court or agency before which the litigation is pending for
inclusion in the respective file or files;
        {¶ 15} 5. Send all notices required by this order by certified mail with a
return address where communications may thereafter be directed to respondent;
        {¶ 16} 6. File with the clerk of this court and disciplinary counsel of the
Supreme Court an affidavit showing compliance with this order, showing proof of
service of the notices required herein, and setting forth the address where
respondent may receive communications; and
        {¶ 17} 7. Retain and maintain a record of the various steps taken by
respondent pursuant to this order.



                                             3
                             SUPREME COURT OF OHIO




       {¶ 18} It is further ordered that respondent shall keep the clerk, the
Columbus Bar Association, and disciplinary counsel advised of any change of
address where respondent may receive communications.
       {¶ 19} It is further ordered, sua sponte, that all documents filed with this
court in this case shall meet the filing requirements set forth in the Rules of
Practice of the Supreme Court of Ohio, including requirements as to form,
number, and timeliness of filings. All case documents are subject to Sup.R. 44
through 47, which govern access to court records.
       {¶ 20} It is further ordered, sua sponte, that service shall be deemed made
on respondent by sending this order, and all other orders in this case, by certified
mail to the most recent address respondent has given to the Office of Attorney
Services.
       {¶ 21} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                           ________________________




                                          4